DETAILED ACTION
	This is a second non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-21 in application number 16/029,226.  Claims 1-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 02/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,243,748 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner Initiated Interview
	Examiner initiated an interview conducted on 02/24/2022 with pro se Applicant for the purpose of discussing potentially allowable subject matter.  No agreement was reached.  Examiner concluded that rejections under 35 U.S.C. 101, 112(a) and 112(b) should have been made in the non-final action dated 10/05/21, and that given Applicant’s pro se status, a second non-final was appropriate to give Applicant an opportunity to revise the clams in view of the rejections presented here.


Response to Remarks
	Claims 1-21 stand rejected under 35 U.S.C. 103 by FALK in view of the newly cited portion of LE SAINT disclosing the self-signing of a device.
	Applicant is correct to distinguish FALK from the present application in so far as the Specification discloses sufficient subject matter to overcome FALK.  However, the scope of the claims are still broad enough, in particular because of the final limitation (with respect to rejecting by the third party).

Claim Rejections - 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.
	As a threshold inquiry (Step 1) when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the judicial exception is integrated into a practical application (i.e., Step 2A.2), according to the 2019 Revised Patent Subject Matter Guidance.  See 84 Fed. Reg. 50 (Jan. 7, 2019) (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter “2019 PEG”).

	Beginning with Step 2A.1, the limitations of independent claims 1, 8, and 15 are presented, numbered by line for reference (e.g. the line numbered “1.1” refers to the first limitation of claim 1; applicant’s claims are quoted in italics).
	Claim(s) 1 recite(s) the limitations (additional elements to the judicial exception emphasized):
1.	 A method for enabling a payment between an apparatus and a device for a self-provisioning of the device with a first digital certificate, the validity of the first digital certificate determined by a third party through inspection of a blockchain, comprising: 
1.1		the apparatus loading a nonce onto the device;
1.2		 the apparatus computing a hash of the nonce and signing the hash of the nonce with a second digital certificate to produce a signature;
1.3		 the apparatus publishing a first message comprising the hash of the nonce and the signature on a blockchain;
1.4		 in response to the apparatus loading the nonce onto the device, the device generating the first digital certificate, and publishing a second message on the blockchain, comprising: the first digital certificate, the nonce, and a first transaction;
1.5		 and rejecting the validity of the first digital certificate by the third party if the blockchain does not comprise the second message.


8.	A system comprising an apparatus, a blockchain, and a device, enabling a payment for a self-provisioning of the device with a digital certificate, the validity of the digital certificate determined by a third party through inspection of a blockchain, wherein the apparatus comprises a processor configured to: 
8.1		load a nonce onto the device;
8.2		compute a hash of the nonce and sign the hash of the nonce with an authorized digital certificate to produce a signature;
8.3		 publish, on the blockchain, a first message comprising the hash of the nonce and the signature;
8.4		 and wherein the device is configured, in response to the apparatus loading the nonce onto the device, to: generate the digital certificate and publish, on the blockchain, a second message comprising: the digital certificate, the nonce, and a first transaction;
8.5		 and wherein the validity of the digital certificate is rejected by the third party if the blockchain does not comprise the second message.

	Claim(s) 15 recite(s) the limitations (additional elements to the judicial exception emphasized):
15.	A non-transitory computer readable medium embodying instructions, and a device, for enabling payment for a self- provisioning of the device with a digital certificate, the validity of the digital certificate determined by a third party through inspection of a blockchain, and the instructions when executed causing a processor to perform: 
the device;
15.2		computing a hash of the nonce and signing the hash of the nonce with an authorized digital certificate to produce a signature;
15.3		 and publishing, on a blockchain, a first message comprising the hash of the nonce and the signature;
15.4		and wherein the device is configured, in response to the processor loading the nonce onto the device and publishing the first message on the blockchain, to: generate the digital certificate and publish, on the blockchain, a second message comprising: the digital certificate, the nonce, and a first transaction;
		and wherein the validity of the digital certificate is rejected by the third party if the blockchain does not comprise the second message.
	Claim(s) 1, 8, and 15 under the broadest reasonable interpretation cover steps or functions that can be reasonably interpreted to constitute a commercial or legal interaction in business relations, part of a defined subject-matter grouping for the judicial exception category of abstract ideas.  Claim(s) 1, 8, and 15 each recite steps for loading a random number, computing mathematical operations in hashing and signing, and publishing a message with that number.  See 2019 PEG at 52 (“(a) Mathematical concepts— mathematical relationships, mathematical formulas or equations, mathematical calculations”).  The published message includes a transaction.  See 2019 PEG at 52 (“(b) Certain methods of organizing human activity—fundamental economic principles or practices . . . (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.”).  A third party then rejects the validity based on an inspection of a ledger.  See 2019 PEG at 52 (“(c) Mental processes—concepts performed in the human mind 14 (including an In re BRCA1 & BRCA2-Based Hereditary Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)).  
	Accordingly, claim(s) 1, 8, and 15 recite at least one abstract idea and the analysis proceeds to Step 2A.2, to determine whether the additional elements set forth in the claim limitations, taken alone and in combination, integrate the abstract idea into a practical application.
	Claim(s) 1, 8, and 15 recite the additional elements to the judicial exception of an apparatus, a device, and a blockchain, where claim 8 is directed to a system, and claim 15 to a non-transitory computer readable medium with a processor.  Viewed individually and in combination, these additional elements to the identified judicial exceptions of Step 2A.1, amount to no more than mere instructions to be executed on a generic computer because the recited steps performed by the additional elements fall within the identified judicial exception, i.e., mathematical and mental process steps.  The additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use, i.e., the blockchain network.  Therefore, at Step 2A.2, these additional elements do not act in combination to integrate the abstract idea into a practical application.
	At Step 2B, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated.  As discussed under Step 2A.2, the additional elements generally link the abstract idea to a technological environment through "instructions" performed by a generic computer.  Because those instructions embody the abstract idea, the claim itself is merely a recitation of the 
	Therefore independent claim(s) 1, 8, and 15 are found to be directed to a judicial exception under 35 U.S.C. 101, without significantly more, and claims 1-21 are rendered unpatentable under 35 U.S.C. 101.

	Claim(s) 2, 9, and 16,  recite(s) the additional elements (emphasized):
2		The method of claim 1, wherein the first message further comprises
2.1		a second transaction offering a token, and the first transaction comprises a claim of the token offered.
	Claims 2, 9, and 16, recite no additional elements to the identified judicial exception, of the independent claims.  Therefore the limitation of claims 2, 9, and 16, do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 3, 10, and 17,  recite(s) the additional elements (emphasized):
3		The method of claim 1, wherein the first transaction comprises
3.1		an offering of a token.
	Claims 3, 10, and 17, recite no additional elements to the identified judicial exception, of the independent claims.  Therefore the limitation of claims 3, 10, and 17, do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.


4		The method of claim 3, further comprising publishing, on the blockchain, by the apparatus, a third message comprising:
4.1		a signature of the digital certificate generated using a third digital certificate, and a second transaction comprising a claim of the token offered.
	Claims 4, 11, and 18, recite only the blockchain and the apparatus as additional elements to the identified judicial exception, the mathematical concept of a signature.  The apparatus, when viewed individually and in combination, does not integrate the recitation to the judicial exception beyond that of mere instructions to generate and publish the signature to facilitate a transaction.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claims 4, 11, and 18, do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 5, 12, and 19,  recite(s) the additional elements (emphasized):
5		The method of claim 1, wherein
5.1		the device is an Internet of Things (IoT) compatible device.
	Claims 5, 12, and 19, recite only the device as an additional element to the identified judicial exception of the independent claims, and does not recite the judicial exception itself.  The further embodiment of the device as an IoT device, does not integrate the recitation to the judicial exception beyond that of instructions to generate and publish the signature.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claims 5, 12, and 19, do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 6, 13, and 20  recite(s) the additional elements (emphasized):
6		The method of claim 1, wherein
6.1		the first transaction is stored and executed using a smart contract on the blockchain.
	Claims 6, 13, and 20 invoke the apparatus as an additional element to the identified judicial exception of the independent claims, and recite the first transaction, as an element of fundamental economic activity.  The first transaction, further recited as stored and executed on a smart contract in the blockchain, does not integrate the recitation to the judicial exception beyond that of instructions to publish the transaction in the blockchain.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claims 6, 13, and 20 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Claim(s) 7, 14, and 21 recite(s) the additional elements (emphasized):
7		The method of claim 4, wherein
7.1		one or more of the first transaction and the second transaction are stored and executed using a smart contract on the blockchain.
	Claims 7, 14, and 21 invoke the apparatus as an additional element to the identified judicial exception of the independent claims, and recite the first transaction, as an element of fundamental economic activity.  Reciting both the first and second transactions as stored and executed on a smart contract in the blockchain does not integrate the recitation to the judicial exception beyond that of instructions to publish the transaction in the blockchain.  Nor do the 

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-21, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1, which is representative of independent claims 8 and 15, recites the limitation:
		 and rejecting the validity of the first digital certificate by the third party if the blockchain does not comprise the second message.
Claim 1 (emphasis added).  This limitation states that a third party can determine whether the first digital certificate is valid, reject the validity, as contingent on the presence of the second message in the blockchain, if the blockchain does not comprise the second message.  However, the Specification does not describe the third party making this determination of validity based solely on the contingency of the second message appearing in the blockchain:
the digital certificate 802, the nonce, and the hash of the nonce, operations may proceed to step 824, and the digital certificate 802 may be rejected.
Specification at 0125 (emphasis added).  This paragraph describes all three elements—the nonce, the hash of the nonce, and the digital certificate 802 (the recited first digital certificate in the second message)—as necessary for the third party to determine the validity.  There is not adequate written description to support the third party rejecting validity based solely on the second message. Therefore claims 1, 8, and 15 lack adequate written description in the Specification to support the limitation, and claims 1-21 stand rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP § 2111.01(I).
	Independent claim 1, which is representative of independent claims 8 and 15, recites the limitation:
		 the apparatus computing a hash of the nonce and signing the hash of the nonce with a second digital certificate to produce a signature;
signing of a hash or otherwise signing a message in the context of encryption is to sign with a public or private key.  In this instance, the Specification would support the recited apparatus as signing the certificate with its private key.  A certificate is simply a message or data, which can have fields as depicted in Applicant’s Fig. 7.  However, a certificate cannot sign because it does not constitute a key, and because of this ambiguity, it is not clear under the broadest reasonable interpretation of the claim how the signing step is performed.  Therefore claims 1, 8, and 15 are found indefinite, and claims 1-21 stand rejected under 35 U.S.C. 112(b).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2019/0199535 A1 (hereinafter “FALK”) in view of Pre-Grant Publication US 20180026787 A1 (hereinafter “LE SAINT”).  Throughout this section, claim limitations are numbered by decimal; the enumeration of limitations in this present RCE supersedes any from prior office actions.  All quotations of prior art are cited to the applicable paragraph number; bold-type is used to emphasize disclosure.

	Regarding claim(s) 1, 8, and 15, FALK discloses:
1		A method for enabling a payment between an apparatus and a device for a self-provisioning of the device with a first digital certificate, the validity of the first digital certificate determined by a third party through inspection of a blockchain, comprising:
8		A system comprising an apparatus, a blockchain, and a device, enabling a payment for a self-provisioning of the device with a digital certificate, the validity of the digital certificate determined by a third party through inspection of a blockchain, wherein the apparatus comprises a processor configured to:
15		A non-transitory computer readable medium embodying instructions, and a device, for enabling payment for a self- provisioning of the device with a digital certificate, the validity of the digital certificate determined by a third party through inspection of a blockchain, and the instructions when executed causing a processor to perform:
NOTE: Emphasis is only given to elements with patentable weight; language describing the intentional use of a device in the preamble is not positively recited in such a way as to receive patentable weight.
are units that may be implemented in the form of hardware and/or also in the form of software. In an implementation in the form of hardware, the respective unit may be configured in the form of an apparatus or in the form of part of an apparatus, for example in the form of a computer or in the form of a microprocessor. In an implementation in the form of software, the respective unit may be configured in the form of a computer program product (non-transitory computer readable storage medium having instructions, which when executed by a processor, perform actions), in the form of a function, in the form of a routine, in the form of part of a program code or in the form of an executable object.
Henceforth, only the limitations of method claim 1 are presented, commensurate in scope, with that of claims 8 and 15.
1.1		the apparatus loading a nonce onto the device;
1.2		the apparatus computing a hash of the nonce and signing the hash of the nonce with a second digital certificate to produce a signature;
[0007] The certification entity can be a central unit, or there can be a plurality of certification entities present in a decentralized manner. According to embodiments of the invention, by way of the blockchain, a joint infrastructure can be used for certification requests by a plurality of certification entities.
[0019] Administrative processes for issuing a proof of authorization, such as a digital certificate, are significantly simplified. The complex verification of a certificate request is moved to a blockchain platform and the verification of a request by a registration entity is configured to be significantly more efficient as a result. . . . According to one configuration, the certification entity issues the proof of authorization and supplies this to a client. In this case, the client is the requesting unit and would like to obtain a proof of authorization for itself or another subject, for example an embedded system of an installation. The certification entity has the corresponding private key for the signature of the proof of authorization request. In one variant, the registration entity carries out the supplying. For example, the communication connection between a requesting device and the registration entity is used for transmitting the proof of authorization request.
[0027] A proof of authorization or a certificate is understood to mean, in particular, an X.509 certificate, a device certificate, a user certificate or an attribute certificate. In general, it can be a security token such as, for example, a 
FALK at 19, 27 (disclosing the apparatus, as the certification entity providing a signature to the digital certificate to be supplied to the requesting client device).
1.3		the apparatus publishing a first message comprising the hash of the nonce and the signature on a blockchain;
[0047] In the described exemplary embodiment, the certification entity 20 supplies a transaction that defines the issuing of the certificate. This transaction can be forwarded, for example, from the certificate entity 20 to the blockchain network NW directly or by means of the registration entity, which is coupled to the blockchain network and receives the data of the blockchain network by means of a network connection.
[0048] The certificate is supplied, for example, by the certification entity 20 directly to the device or to the automation network or by means of the registration entity 10. The certification entity 20 and the registration entity 10 are formed as a joint unit.
FALK at 47-48 (disclosing the apparatus, as the certification entity, publishing a transaction to the blockchain that “supplies” the certificate to the device).
Claim Interpretation: FALK discloses the step of the apparatus publishing a first message as occurring in response to a client device request.  By comparison, the present claim places no such requirement on the order for publishing the first and second messages, only that the apparatus publish[ ] a first message, with the signature of the second digital certificate, as invoked from the prior limitation (1.3).  In other words, the step of publishing a first message could occur before or after the publishing of the second message at (1.4), so long as the second message is published after the loading of the nonce at (1.1).  FALK simply performs the same steps in a different order than recited, and the present claims make no such requirement of the first message step (1.3) happening before the second message step (1.4), recited below.
, the device generating the first digital certificate, and publishing a second message on the blockchain, comprising: the first digital certificate, the nonce, and a first transaction;
Claim Interpretation: This limitation (1.4) is recited as occurring in response to the step of loading the nonce onto the device, as invoked from (1.1); it is not recited as occurring in response to publishing a first message (1.3).  Therefore this limitation is not positively recited as occurring after the publication of the first message, and under the broadest reasonable interpretation of the claim, the only requirement of order in the steps is that the present limitation (1.4) occur after limitation (1.1); i.e. the first message is published by the apparatus after the loading of the nonce.
[0042] FIG. 1 schematically illustrates how an automation network AN, consisting of a plurality of field devices D1, D2, D3, and a device router D interact with a registration entity 10 and a certification entity 20. The registration entity 10 and one or more of the devices D1 to D3 are connected to a blockchain platform, represented by three blockchain nodes BN1, BN2, BN3, by means of a network NW. In the described example, the device D1 is intended to obtain a certificate. For this purpose, the device D1 transmits a transaction T1, which contains a proof of authorization request CSR, to the blockchain network. In another variant, the device D1 transmits its proof of authorization request CSR, what is known as the certificate signing request, to the registration entity 10, which forwards the transaction for distribution in the blockchain network NW.
[0044] In one variant, a device router D is provided in the automation installation, said router sending the certificate request messages to the registration entity 10 for one or more devices D1 to D3 and also being responsible, in particular, for the transmission of the transactions by means of the blockchain network.
FALK at 42-44 (disclosing the device transmitting a transaction to the blockchain for publication, the transaction containing a request for authorization of a digital certificate).
1.5		and rejecting the validity of the first digital certificate by the third party if the blockchain does not comprise the second message.
the check of the transaction by the registration entity comprises a verification of data in the transaction to determine whether an affiliation with the registration entity or with the certification entity associated with the registration entity can be identified. Therefore, advantageously, only the transactions and associated blockchain sections relating to the registration entity are verified. In another variant, a node can check the blockchain so that said node knows all of the valid transactions confirmed by the blockchain. Said node then filters out, for example, those transactions relating to it, for example only the most recent transaction. If the current transaction relating to it is complete and contains not only changes, it does not necessarily need the earlier transactions, for example. Other optimized methods are conceivable for identifying relevant proof of authorization requests or certificate signing requests. For example, a search is carried out heuristically. If it is known that a request is transmitted at specific times, blocks and the transactions confirmed therein located in a corresponding period can be searched in a targeted manner.
FALK at 23 (disclosing the registration entity as a third party between the certification entity apparatus and the device, such that the registration entity and a corresponding node can search the blockchain to determine whether the digital certificate is valid).
	However, FALK does not explicitly disclose: at (1.1) the apparatus loading a nonce onto the device; at (1.2) computing a hash of the nonce and signing the hash of the nonce; at (1.3) the hash of the nonce; and at (1.4) in response to the apparatus loading the nonce onto the device . . . the first digital certificate, the nonce.
	However, LE SAINT discloses:
1.1		the apparatus loading a nonce onto the device;
II. Credential Provisioning Methods    [0092] Embodiments can use the systems and apparatuses described above to provision data such as credentials from a server computer to a user device. FIGS. 4-7 describe some examples of such methods. In some embodiments, the user device may include the user device 101 or 200 of FIGS. 1 and 2, respectively. The server computer may include the device 102, 103, 104, 105, 106, or 300 of FIGS. 1 and 3, respectively. In some embodiments, the server computer can include a provisioning server computer.
[0040] A “cryptographic nonce” may include any number, string, bit sequence, or other data value intended to be used in association with a single a cryptographic nonce may be randomly or pseudo-randomly generated. For example, the cryptographic nonce can be a random number. Typically, a cryptographic nonce is of sufficient length as to make insignificant the likelihood of independently generating the same nonce value multiple times.
[0077] The secure element 204 may include a tamper-resistant module capable of securely hosting sensitive applications and/or data. Such applications and/or data may be related to payment applications, authentication/authorization, cryptographic key management, and the like. For example, some or all portions of credentials, cryptographic keys or key materials, cryptograms, shared secrets, account information, and the like, may be provisioned onto the secure element 204 of the user device 200 to protect against unauthorized access.
LE SAINT at 40, 77, 92 (disclosing the provisioning of a credential from the server apparatus to the device, where this credential may be embodied by a cryptographic nonce that is a randomly generated number).
1.2		the apparatus computing a hash of the nonce and signing the hash of the nonce with a second digital certificate to produce a signature;
1.3		the apparatus publishing a first message comprising the hash of the nonce and the signature on a blockchain;
[0041] A “blinded key,” such as a “blinded public key” may include a key that has been obfuscated or otherwise modified from its original value by combination with another data element, such as a cryptographic nonce. For example, in elliptic curve cryptography, a public key may be multiplied by the nonce to generate a “blinded public key.” Similarly, a private key may be multiplied by the nonce to generate a “blinded private key.”
LE SAINT at 41 (disclosing the computation of a “blinded public key,” by combining the public key with a nonce and hashing the combination).
[0108] Continuing at step 408 of FIG. 5, a provisioning response message including a blinded static server computer public key and encrypted response data is received from server computer. Typically, the blinded static server computer public key may be a blinded form of the static server computer public key used at step 404 to generate the first shared secret. In such embodiments, Where the static server computer public key is not blinded, a cryptographic nonce may be provided as part of the response data and used to compute cryptograms. For instance, the cryptographic nonce from the server (entropy) can be used or stored for further derivation or a second cryptographic nonce can be provided as part of the derivation parameters. It is essential that entropy from the server is used in the computation of the cryptograms (e.g., payment transaction cryptograms).
[0109] At step 409, a second shared secret is determined using the ephemeral private key and a static server public key. In some cases, the second shared secret can be referred to as the response shared secret because it is used to (e.g., encrypt and/or decrypt) the response message as discussed below. . . . In some other embodiments, a blinded key is derived from the static server public key at the user device. The blinded key may be derived using a cryptographic nonce that may be provided as part of the provisioning response message. The cryptographic nonce can be a random number. The cryptographic nonce can also be used to verify a server computer certificate, as discussed elsewhere.
[0110] In some embodiments, the second shared secret may be generated from the ephemeral private key and the blinded static server computer public key using any suitable method, such as ECDH. In other embodiments, the second shared secret may be determined without a blinded key. In such embodiments, provisioning response message (e.g., the credentials) may include a cryptographic nonce that can be used to derive a cryptogram key.
LE SAINT at 108-10 (disclosing the nonce as provisioned with the public key to compute the blinded public key; both the nonce and public key are provisioned from the apparatus to the device, as part of “a provisioning response message.”). 
1.4		in response to the apparatus loading the nonce onto the device, the device generating the first digital certificate, and publishing a second message on the blockchain, comprising: the first digital certificate, the nonce, and a first transaction;
[0117] At step 412, the server computer certificate chain is validated. The server computer certificate chain may be validated using any suitable online or offline method. For example, for each of the one or more certificates in the chain, the digital signature of the certificate can be validated using a known trusted public key (e.g., a certificate authority's public key, or a public key of an entity appropriately authorized by the CA). For example, in some embodiments, a digital signature algorithm, such as the elliptic curve digital signature algorithm (ECDSA) may be used to validate a certificate. In some embodiments, a server computer certificate may be verified using a cryptographic nonce that is provided as part of the provisioning response message (e.g., as part of the credentials).
LE SAINT at 117 (disclosing the device validating the “server computer certificate,” or first digital certificate, using the server’s public key; the nonce is the same nonce that is provisioned from the server to the device).
	LE SAINT discloses the provisioning of a nonce to a client device from a server apparatus, such that nonce is used to generate and validate a public certificate.  Thus, LE SAINT is analogous art to FALK and the present application.
	FALK discloses the steps of a device and apparatus publishing messages to a blockchain such that a certificate presented by the device in a published blockchain message can be verified by comparison to the published blockchain message of the apparatus.  LE SAINT discloses the provisioning of a nonce from an apparatus to the device, where the computed hash of the nonce is used to verify a certificate.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the blockchain message and comparison steps for provisioning a certificate in FALK, to include loading a nonce to the device and the use of the nonce to validate the certificate.  This modification yields a predictable result because the computer-implemented steps of FALK and LE SAINT can be performed in combination the same as performed individually, because the hash computation and verification steps occur at the device, without alteration by their publication on the blockchain.  
not explicitly disclose at (1.4) the device generating the first digital certificate.  LE SAINT does disclose a device generating its own certificate or “self-signing” a certificate:
[0038] A “certificate authority” (CA) may include one or more server computers operatively coupled to issue certificates to entities. The CA may prove its identity using a CA certificate, which includes the CA's public key. The CA certificate may be signed by another CA's private key, or may be signed by the same CA's private key. The latter is known as a self-signed certificate. The CA may maintain a database of all certificates issued by the CA, and may also maintain a list of revoked certificates.
LE SAINT at 0038.  LE SAINT discloses this generation of the certificate as performed by the server, or certificate authority (CA), that is analogous to the recited apparatus, as opposed to the device. However, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that LE SAINT’S disclosure of the CA self-signing its certificate is sufficiently close to the device generating the first digital certificate, because the CA is itself just another device in chain of devices with certificates that will require its self-signed certificate to be validated, just like the present device.
	In view of this additional disclosure of LE SAINT, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the blockchain message and comparison steps for provisioning a certificate in FALK, to include both the device and “CA” embodiments of LE SAINT such that device presents the certificate to be validated.  Therefore independent claims 1, 8, and 15 are rendered obvious by FALK in view of LE SAINT.
	In further reference to claim 1, the claimed expression of “rejecting the validity of the first digital certificate by the third party if the blockchain does not comprise the second message” is a conditional language that does not move to distinguish over prior art as the rejecting only occurs if the blockchain does not comprise the second message.
	In further reference to claim 1, the claimed expression of “rejecting the validity of the first digital certificate by the third party if the blockchain does not comprise the second message” is a conditional language that does not move to distinguish over prior art as the rejecting only occurs if the blockchain does not comprise the second message.
In further reference to claims 8 and 18, the examiner finds that the claims are directed to an apparatus, a blockchain, and a device (claim 8) and a non-transitory computer readable medium and a device (claim 15). As such, the recitation of “wherein the validity of the digital certificate is rejected by the third party if the blockchain does not comprise the second message” does not move to distinguish over prior art as the description of third party is outside the scope of the claims.


	Regarding claim(s) 2, 9, and 16, FALK discloses: the method of claim 1, wherein the first message further comprises	
2.1		a second transaction offering a token, and the first transaction comprises a claim of the token offered.	
[0024] According to another configuration, a check of the transaction by the registration entity comprises a verification to determine whether, at least because of a cryptocurrency value offered in the transaction, the issuing of the proof of authorization for the requesting unit is provided by the certification entity. The issuing of a certificate is therefore coupled to how much money in cryptocurrency is offered in the request.
[0042] FIG. 1 schematically illustrates how an automation network AN, consisting of a plurality of field devices D1, D2, D3, and a device router D interact with a registration entity 10 and a certification entity 20. . . . [T]he device D1 transmits a transaction T1, which contains a proof of authorization request CSR, to the blockchain network.	
[0050] FIG. 2 depicts a transaction T according to a second exemplary embodiment of the invention. For example, the following inputs are contained in the transaction: an identifier ID is specified as 'Subject: [. . .], a public key KEYPUB is specified as Public Device Key: [. . .], an encryption algorithm is specified as attributes A1, A2 and A3: 'Algorithm: ECC'. Furthermore, proof of authorization request CSR is contained as ‘CertificateRequest: [. . .]’.	
	FALK discloses the first message as the offering of a token as a transaction on a blockchain.  In the BitCoin embodiment, the transaction (“T1”) would consist of a broadcast of a public key for the transaction’s recipient, signed by the private key of D1.  The token transaction comprising the claim of a token would simply correspond to the public key of a recipient on the blockchain network (BN1, BN2, BN3, at FALK Fig. 1).  FALK gives an embodiment of such a transaction to the blockchain network at Fig. 2.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second messages as disclosed by FALK, to further specify that the first message is the offering of a token, and the second message is the claim of the token.  Therefore claim(s) 2, 9, and 16, is rendered obvious by FALK in view of LE SAINT.	

	Regarding claim(s) 3, 10, and 17, FALK discloses: the method of claim 1, wherein
3.1		the first transaction comprises an offering of a token.
[0024] According to another configuration, a check of the transaction by the registration entity comprises a verification to determine whether, at least because of a cryptocurrency value offered in the transaction, the issuing of the proof of authorization for the requesting unit is provided by the certification entity. The issuing of a certificate is therefore coupled to how much money in cryptocurrency is offered in the request.
[0047] In the described exemplary embodiment, the certification entity 20 supplies a transaction that defines the issuing of the certificate. This 
FALK at 24, 47 (disclosing the issuing of the certificate as part of a transaction that is also a cryptocurrency transaction for the issued certificate).
	Therefore claim(s) 3, 10, and 17, is rendered obvious by FALK in view of LE SAINT.	

	Regarding claim(s) 4, 11, and 18, FALK discloses: the method of claim 3, further comprising publishing, on the blockchain, by the apparatus, a third message comprising:
4.1		a signature of the digital certificate generated using a third digital certificate, and a second transaction comprising a claim of the token offered.
[0024] According to another configuration, a check of the transaction by the registration entity comprises a verification to determine whether, at least because of a cryptocurrency value offered in the transaction, the issuing of the proof of authorization for the requesting unit is provided by the certification entity. The issuing of a certificate is therefore coupled to how much money in cryptocurrency is offered in the request.
[0025] A smart contract can also be contained in the transaction with the proof of authorization request, said smart contract providing remuneration of the issuing certification entity. For example, for this purpose, criteria for permissible or trusted certification entities are stored. In such a scenario, the issuing of the certificate can be carried out by a plurality of certification entities. An open market for public key infrastructure services is therefore realized.
[0043] By means of said pre-checks, master agreements are concluded, which confirm to the device D1 by validation in the blockchain platform certain authorizations for a certificate request in a smart contract. The transmission of the transactions takes place with the aim of achieving validation of the transactions by the blockchain, prior to a process in which a certificate is actually requested. For example, at the time at which a certificate is required by a device D1, a proof of authorization request CSR is transmitted directly to the registration entity 10 by the device D1 and the proof of authorization request contains or refers to the existing smart contract as master agreement.
apparatus; the certification entity generates the digital certificate, and the associated cryptocurrency for claiming the token is the remuneration received by the certification entity.).  	Therefore claim(s) 4, 11, and 18, is rendered obvious by FALK in view of LE SAINT.

	Regarding claim(s) 5, 12, and 19, FALK discloses: the method of claim 1, wherein
5.1		the device is an Internet of Things (IoT) compatible device.
[0042] FIG. 1 schematically illustrates how an automation network AN, consisting of a plurality of field devices D1, D2, D3, and a device router D interact with a registration entity 10 and a certification entity 20. The registration entity 10 and one or more of the devices D1 to D3 are connected to a blockchain platform, represented by three blockchain nodes BN1, BN2, BN3, by means of a network NW.	
Therefore claim(s) 5, 12, and 19, is rendered obvious by FALK in view of LE SAINT.

	Regarding claim(s) 6, 7, 13, 14, 20, and 21, FALK discloses:	
		The method of claim 1, wherein	
6.1		the first transaction is stored and executed using a smart contract on the blockchain.	
		The method of claim 4, wherein	
7.1		one or more of the first transaction and the second transaction are stored and executed using a smart contract on the blockchain.	
[0024] According to another configuration, a check of the transaction by the registration entity comprises a verification to determine whether, at least because of a cryptocurrency value offered in the transaction, the issuing of the proof of authorization for the requesting unit is provided by the certification entity. The issuing of a certificate is therefore coupled to how much money in cryptocurrency is offered in the request.
said smart contract providing remuneration of the issuing certification entity. For example, for this purpose, criteria for permissible or trusted certification entities are stored. In such a scenario, the issuing of the certificate can be carried out by a plurality of certification entities. An open market for public key infrastructure services is therefore realized.
[0043] By means of said pre-checks, master agreements are concluded, which confirm to the device D1 by validation in the blockchain platform certain authorizations for a certificate request in a smart contract. The transmission of the transactions takes place with the aim of achieving validation of the transactions by the blockchain, prior to a process in which a certificate is actually requested. For example, at the time at which a certificate is required by a device D1, a proof of authorization request CSR is transmitted directly to the registration entity 10 by the device D1 and the proof of authorization request contains or refers to the existing smart contract as master agreement.
FALK at 24, 25, 43 (disclosing the issuing of the certificate from the certification entity apparatus, and the associated cryptocurrency transaction for “remuneration” of the certificate entity as implemented by a smart contract; each of the device and apparatus transmit messages to the blockchain containing the transactions; the execution of the smart contract fulfills the payment and the proof of authorization request; the certification entity generates the digital certificate, and the associated cryptocurrency for claiming the token is the remuneration received by the certification entity.).
	Claims 6-7, 13-14, and 20-21, respectively, are commensurate in scope in reciting smart contracts, because claim 7 positively recites at least the first transaction as stored and executed on a smart contract, such that claims can be considered together.  There is no distinction from the disclosure of FALK with respect to the enumeration of token transactions, first or second, as detailed regarding claims 4, 11, and 18, above.  Therefore claim(s) 6, 7, 13 and 14, 20, and 21, are rendered obvious by FALK in view of LE SAINT.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Newly Cited This Action
URIOS US 20120054842 A1
[0071] First: The device initializes, verifies that no fingerprint or client certificate is recorded, and waits to be initialized. To perform the verification it tries to communicate with the cryptographic card, which has not been initialized as it is the first time the device is initialized, or it will have been initialized but without the two necessary files. If the card has not been initialized, it will be initialized then. Also, it verifies if there exists a device certificate, necessary for the SSL communication with the client. If it does not exist (as it is the first time the device is initialized) a self-signed certificate is generated for a secure communication. Both processes, that of communication with the cryptographic card and that of the device certificate generation, are detailed below. 
[0072] Second: A process is launched to listen in the assigned TCP port, and communication from the initializing program is awaited. This communication is established on the SSL, so that all information travelling from the client application to the device will travel encoded with asymmetric encryption. To that end, the device will use the self-signed certificate generated in its first initialization. Once communication is established from the application to the device, the latter immediately responds with the software version it has installed, so that the client application knows the specific features of the particular device. 
[0077] Seventh: The client application will then communicate to the database engine to inform that the device with the collected ID has been initialized. Also, the data related to the device certificate, which has been used for the SSL communication with it, will be stored therein. These data will not be the device certificate itself, but the certificate of the internal CA of the device which has been used to self-sign the device certificate. In this way, it is possible that the device itself changes its certificate and signs it again with its internal CA, without any identification problem thereof.
Previously Cited
MARTIN US 20170180130 A1 

WILDISH US 20030212888 A1 
[0037] Referring now to FIGS. 2 to 5, the system and method of looking up and validating a digital certificate in one pass in accordance with a first embodiment of the present invention is indicated generally at 20. A certificate verifier 24 is provisioned with at least one certificate of a trusted root certificate authority and means to locate and contact a certificate distribution center (CDC) 28. Certificate verifier 24 may be a desktop or server computer that has a permanent connection or establishes a temporary connection to a communication network, such as the Internet. Certificate verifier 24 may know the physical address of CDC 28 or may know its virtual address that will resolve to CDC 28 by means of a resolution system, such as DNS. [0038] When certificate verifier 24 needs to obtain a copy 
RA US 20190372781 A1 
[0002] The present disclosure relates to a method for delegating a login via authentication based on a PKI (public key infrastructure) by utilizing a blockchain database based on a UTXO (unspent transaction output) protocol in response to a login request from a user for using a service which is provided by a service-providing server, and a service-providing server and an authentication server using the same.
HAYTON US 20180198604 A1 
[0213] During the Birth phase, the electronic device 2 may return the following information to the validation server 60: [0214] signature(Hash1|Hash2| . . . |Hashn|nonceserver)—i.e. the signature of all of the hashes+nonce (freshness indicator) (alternatively, rather than sending all the hashes, a further hash of Hash 1, Hash 2, . . . , Hashn could be generated, and this single further hash could be transmitted instead of all of the individual hashes, so that less data is sent to the server). [0215] Hologram1 . . . n [0216] Hash1 . . . n [0217] Device ID [0218] The server 60 may pass down a nonce when communication with the electronic device 2 to be enrolled takes place, to ensure that the enrolment is fresh, and not a reply of a previous one, and this nonce is thus also returned in the signed response by the IoT device (use of such a nonce is also possible in the earlier examples discussed above). [0219] The validation server 60 can check the returned “blob” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685